NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY R. ANDOE,                                No. 18-35527

                Plaintiff-Appellant,            D.C. No. 1:16-cv-00287-DCN

 v.
                                                MEMORANDUM*
KEVIN KEMPH, Director; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Johnny R. Andoe, an Idaho state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and

access-to-courts claims. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v. Harrington,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

       The district court properly dismissed Andoe’s retaliation claim because

Andoe failed to allege facts sufficient to show that any defendant acted with a

retaliatory motive. See Rhodes v. Robinson, 408 F.3d 559, 567-58 (9th Cir. 2005)

(setting forth elements of a retaliation claim in the prison context); Pratt

v. Rowland, 65 F.3d 802, 807-08 (9th Cir. 1995) (the timing of adverse actions

alone is insufficient to establish retaliatory intent).

       The district court properly dismissed Andoe’s access-to-courts claim

because Andoe failed to allege facts sufficient to show that he suffered actual

injury to his ability to bring a non-frivolous legal claim. See Jones v. Blanas, 393

F.3d 918, 936 (9th Cir. 2004) (setting forth elements of access-to-courts claim); see

also Lewis v. Casey, 518 U.S. 343, 351-54 (1996) (discussing the actual injury

requirement for an access-to-courts claim).

       AFFIRMED.




                                            2                                  18-35527